Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                         Illinois Official Reports                          the accuracy and
                                                                            integrity of this
                                                                            document
                                Supreme Court                               Date: 2020.01.22
                                                                            09:54:13 -06'00'



                         Fillmore v. Taylor, 2019 IL 122626




Caption in Supreme   AARON P. FILLMORE, Appellee, v. GLADYSE C. TAYLOR et al.,
Court:               Appellants.



Docket No.           122626



Filed                April 18, 2019



Decision Under       Appeal from the Appellate Court for the Fourth District; heard in that
Review               court on appeal from the Circuit Court of Sangamon County, the Hon.
                     Rudolph M. Braud, Judge, presiding.



Judgment             Appellate court judgment affirmed in part and reversed in part.
                     Circuit court judgment affirmed in part and reversed in part.
                     Cause remanded.


Counsel on           Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
Appeal               Solicitor General, and Kaitlyn N. Chenevert, Assistant Attorney
                     General, of Chicago, of counsel), for appellants.

                     Chad M. Clamage, Marc R. Kadish, and Peter B. Baumhart, of Mayer
                     Brown LLP, and Alan S. Mills, of Uptown People’s Law Center, both
                     of Chicago, for appellee.
     Justices                  JUSTICE THOMAS delivered the judgment of the court, with
                               opinion.
                               Chief Justice Karmeier and Justices Kilbride, Garman, and Theis
                               concurred in the judgment and opinion.
                               Justice Burke specially concurred, with opinion, joined by Justice
                               Neville.



                                               OPINION

¶1        Plaintiff, Aaron P. Fillmore, is an inmate in the custody of the Illinois Department of
      Corrections (Department) at the Lawrence Correctional Center in Sumner, Illinois. Plaintiff
      sued three officers of the Department, defendants Gladyse C. Taylor, Leif M. McCarthy, and
      Eldon L. Cooper, for failing to follow mandatory legal procedures before imposing discipline
      upon him for violating prison rules. Plaintiff sought a writ of mandamus, declaratory relief,
      and a common-law writ of certiorari. The circuit court of Sangamon County granted
      defendants’ motion to dismiss the complaint with prejudice for failure to state a cause of action,
      pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2016)).
      The Appellate Court, Fourth District, affirmed in part and reversed in part the circuit court’s
      judgment, remanding the case for further proceedings. 2017 IL App (4th) 160309. This court
      then allowed the defendants’ petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Nov. 1, 2017).
      In his response brief, plaintiff seeks cross-relief.

¶2                                            BACKGROUND
¶3        On December 16, 2014, plaintiff was served with an inmate disciplinary report (IDR). The
      IDR indicated that plaintiff had violated Department regulation 205, “Security Threat Group
      or Unauthorized Organizational Activity,” and regulation 206, “Intimidation or Threats.” See
      20 Ill. Adm. Code 504.Appendix A (Nos. 205, 206), amended at 27 Ill. Reg. 6214 (eff. May 1,
      2003). Number 205 defines “Security Threat Group or Unauthorized Organizational Activity”
      as
                   “[e]ngaging, pressuring, or authorizing others to engage in security threat group or
               unauthorized organizational activities, meetings, or criminal acts; displaying, wearing,
               possessing, or using security threat group or unauthorized organizational insignia or
               materials; or giving security threat group or unauthorized organizational signs.” Id.
      Number 206 defines “Intimidation or Threats” as
                   “[e]xpressing by words, actions, or other behavior an intent to injure any person or
               property that creates the reasonable belief that physical, monetary, or economic harm
               to that person or to another will result.” Id.
¶4        The IDR recited an accumulation of incidents involving plaintiff and his active
      involvement within the Latin Kings security threat group. The report noted that the information
      had been gathered through confidential informants, searches, and monitored mail and phone
      calls. Specifically, the report stated that the information was


                                                  -2-
               “evidence that [plaintiff] has assumed an active leadership role within the Latin King
               Nation, is actively communication [sic] with other High Ranking Latin King Leaders,
               and using that influence over other Latin King members. In February 2014 [plaintiff]
               was identified as Chairman for the Latin King Nation Regional Crown Council by a
               Confidential Informant.”
¶5         The report indicated that plaintiff had several telephone calls with his brother, discussing
       numerous Latin King members at Department correctional centers and at correctional centers
       in other states. The IDR described the content of those phone calls in detail. Department
       officials also obtained three handwritten notes during cell searches that contained information
       regarding the Latin Kings and Latin King members. The Department officials compared the
       handwritten notes with handwriting samples in plaintiff’s master file and determined that the
       notes were written by plaintiff. The handwriting samples in plaintiff’s master file and the
       handwritten notes showed similarities in writing style and lettering.
¶6         The IDR set forth the contents of the handwritten notes. One of the handwritten notes stated
       that the investigative unit at Lawrence Correctional Center had been watching plaintiff and
       several other Latin King members closely and knew about the gang because an individual
       referred to as Kevin “told Springfield a lot.” The note also stated that “[t]hese people think that
       I’m going to kill [Kevin] or have him killed. I want to kick him down the steps but that isn’t
       good enough.” Another handwritten note included changes to the Latin Kings’ constitution and
       identified numerous inmates and their leadership positions within the Latin Kings.
¶7         The disciplinary report concluded that plaintiff had violated regulation 206 when he stated
       in his handwritten note that he wanted to “kick Kevin down the steps.” The report also
       concluded that plaintiff had violated regulation 205 when he engaged in the “overt act of
       accepting an active leadership position within the Latin Kings Security Threat Group” and that
       plaintiff’s active leadership position corroborated that plaintiff “continues to engage in
       unauthorized Security Threat Group Activity.” The report stated that confidential informants’
       names were withheld due to safety and security concerns but that the confidential informants
       were deemed reliable “due to corroborating statements provided.”
¶8         Plaintiff was served with the disciplinary report on December 16, 2014. Plaintiff sent a
       handwritten letter to the adjustment committee at Lawrence Correctional Center that same day
       requesting review of the telephone logs for the dates of the conversations referenced in the
       report. Plaintiff claimed that the telephone logs would show that he did not use the telephone
       on those dates. Plaintiff also requested that he be shown the notes that were found during the
       cell searches. In addition, plaintiff requested that eight inmates, one of whom was incarcerated
       at Menard Correctional Center, be called as witnesses. The eight inmates had been referenced
       in plaintiff’s telephone conversations with his brother, according to the summary of those
       conversations set forth in the IDR. Plaintiff stated that each inmate would testify that plaintiff
       never ordered or directed any security threat group activity within the Department.
¶9         Plaintiff appeared before the adjustment committee on December 19, 2014. Defendant
       McCarthy was the chairperson, and defendant Cooper was a committee member. The
       disciplinary report was read to plaintiff. Plaintiff pled not guilty and submitted a written
       statement.
¶ 10       Plaintiff’s written statement asserted that the allegations in the disciplinary report failed to
       “substantiate some evidence” for the committee to be reasonably satisfied of defendant’s guilt.


                                                    -3-
       Plaintiff claimed that he did not use the telephone on some of the dates reported. Further, if
       there were any recordings of his telephone calls, those recordings would not substantiate the
       charges when those recordings were played in their entirety. Plaintiff also denied authoring the
       notes found during the cell searches and asserted that search records would show that the notes
       did not come from his “cell, property, or person.” Further, plaintiff pointed out that the officer
       who reviewed the handwritten notes was not a handwriting expert. Additionally, the
       disciplinary report failed to state what evidence was corroborated by the confidential
       informants.
¶ 11       Plaintiff also asserted that the December 16, 2014, report violated section 504.30(f) of Title
       20 of the Illinois Administrative Code (20 Ill. Adm. Code 504.30(f), amended at 27 Ill. Reg.
       6214 (eff. May 1, 2003)) because the report was written more than eight days after the last date
       of the alleged violation. In addition, the report violated section 504.30(e) (20 Ill. Adm. Code
       504.30(e), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003)) because plaintiff was not issued
       an investigative disciplinary report during the Department’s investigation. Plaintiff’s written
       statement concluded that he requested “to see the alleged confiscated ‘notes’ regarding the 12-
       16-14 disciplinary report, and request[ed] that [his] December 16, 2014[,] witness and
       document request be reviewed and considered as exculpatory evidence by the Committee.”
¶ 12       The adjustment committee’s final summary report noted that the IDR had been read and
       that plaintiff had pled not guilty and had submitted a written statement. With regard to
       witnesses, the report stated that no witness was requested. In the basis for decision section, the
       report stated that, based upon IDR reporting, plaintiff was actively participating in the Latin
       Kings security threat group. The report stated that information indicated that plaintiff had
       “assumed an active leadership role within the Latin King Nation and is actively communicating
       with other High Ranking Latin King Leaders.” The report stated that information was provided
       by confidential informants, who were deemed reliable due to corroborating information but
       who should remain anonymous for the safety and security of the institution. The report then
       recited the information set forth in the IDR. As disciplinary action, the committee
       recommended that plaintiff be given one year of C-grade status, one year in segregation, one
       year of contact visit restrictions, the loss of one year of good conduct credits, and one year of
       a $15 per month restriction.
¶ 13       The prison’s chief administrative officer concurred with the recommendation on December
       29, 2014, and plaintiff was served with the final decision on January 3, 2015.
¶ 14       Plaintiff filed a grievance concerning the adjustment committee hearing on January 5,
       2015. Plaintiff claimed that he received an IDR on December 16, 2014. Plaintiff then
       personally gave a witness and document review request to a prison counselor to give to the
       adjustment committee and also sent of a copy of the request to the adjustment committee via
       institutional mail. Plaintiff’s grievance claimed that, during the hearing, the adjustment
       committee members stated that they had plaintiff’s witness request but that corrections officer
       Harper, who wrote the disciplinary report, said that the witnesses would not be called. Plaintiff
       also claimed that defendant Cooper told plaintiff that Cooper and McCarthy were told to find
       him guilty and to give plaintiff “a year across the board.” Plaintiff stated that he made oral
       objections that the adjustment committee was not impartial and that he had requested to see
       the notes, the search records, and the telephone logs from the dates reported but that the
       adjustment committee denied his request. Plaintiff set forth the specific Department regulations


                                                   -4-
       he claimed had been violated during his hearing. Plaintiff contended that the adjustment
       committee hearing did not comport with due process and that the committee’s final decision
       violated Department regulations. Plaintiff requested that the December 16, 2014, IDR be
       expunged, that the $15 per month restriction for one year be lifted, and that a new hearing be
       conducted in accordance with due process.
¶ 15       The prison grievance officer reviewed the facts and concluded that disciplinary regulation
       procedures had been followed. The grievance officer found no ground to change the decision
       or the disciplinary action. The grievance officer recommended that the grievance be denied
       based upon a review of all available information. The chief administrative officer concurred
       with the grievance officer’s recommendation. Plaintiff then appealed to the Department’s
       director, and the matter was referred to its administrative review board (Board).
¶ 16       The Board recommended that the grievance be denied, finding no violation of plaintiff’s
       due process rights. The Board held that it was reasonably satisfied that plaintiff committed the
       offense cited in the report. Defendant Taylor, the acting director of the Department, concurred
       with the recommendation on August 13, 2015.
¶ 17       Having exhausted his administrative remedies, plaintiff filed his complaint in the circuit
       court. Count I of the complaint sought mandamus relief, alleging that defendants had a clear
       and ministerial duty to follow established federal, state, and administrative laws, rules,
       procedures, and regulations. Plaintiff’s specific allegations were that
                   (1) Defendants violated section 504.60(a), which provides that “[t]he Chief
               Administrative Officer shall appoint one or more Hearing Investigators who shall
               review all major disciplinary reports.” 20 Ill. Adm. Code 504.60(a), amended at 27 Ill.
               Reg. 6214 (eff. May 1, 2003);
                   (2) Defendants violated section 504.30(f), which provides that “[s]ervice of a
               disciplinary report upon the offender shall commence the disciplinary proceeding. In
               no event shall a disciplinary report *** be served upon an adult offender more than
               [eight] days *** after the commission of an offense or the discovery thereof unless the
               offender is unavailable or unable to participate in the proceeding.” 20 Ill. Adm. Code
               504.30(f), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003);
                   (3) Defendants violated section 504.80(h)(4) by failing to provide a written reason
               for the denial of plaintiff’s request for the in-person testimony of witnesses at his
               disciplinary hearing. 20 Ill. Adm. Code 504.80(h)(4), amended at 27 Ill. Reg. 6214 (eff.
               May 1, 2003);
                   (4) Defendants violated section 504.30(e) because the Department never placed
               plaintiff under investigation. 20 Ill. Adm. Code 504.30(e), amended at 27 Ill. Reg. 6214
               (eff. May 1, 2003);
                   (5) Defendants violated section 504.80(g), which states that the “Committee shall
               consider all material presented that is relevant to the issue of whether or not the offender
               committed the offense,” by failing to independently review the notes and the telephone
               logs and recordings. 20 Ill. Adm. Code 504.80(g), amended at 27 Ill. Reg. 6214 (eff.
               May 1, 2003);
                   (6) Defendants violated section 504.80(f)(1), which states that the “offender may
               *** produce any relevant documents in his or her defense,” when defendants denied
               plaintiff’s requests, both before and during the disciplinary hearing, to see the notes he

                                                    -5-
                had allegedly written. 20 Ill. Adm. Code 504.80(f)(1), amended at 27 Ill. Reg. 6214
                (eff. May 1, 2003);
                    (7) Defendants lacked impartiality and improperly refused to recuse themselves
                from the adjustment committee after they were directed by higher up prison authorities
                to find plaintiff guilty and impose specified penalties;
                    (8) Defendants violated section 504.80(d), which provides that when an offender
                objects to a member of the committee based on a lack of impartiality, the committee
                “shall document the basis of the objection and the decision in the Adjustment
                Committee summary.” 20 Ill. Adm. Code 504.80(d), amended at 27 Ill. Reg. 6214 (eff.
                May 1, 2003). Plaintiff alleged he made a timely objection to the committee members’
                lack of impartiality, but the committee failed to document that objection; and
                    (9) Defendants failed to include a summary of plaintiff’s written statement in its
                final summary report, in violation of section 504.80(l)(1). 20 Ill. Adm. Code
                504.80(l)(1), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003).
¶ 18       Plaintiff claimed that defendants McCarthy and Cooper violated Department regulations
       by “failing to disclose known exculpatory evidence, failing to review alleged ‘notes,’ failing
       to call [his] witnesses, failing to consider all relevant material before determining guilt, failing
       to state reasons for disregarding exculpatory evidence, [and] failing to review telephone logs
       and recordings.” With regard to defendant Taylor, plaintiff alleged that Taylor failed to
       investigate plaintiff’s grievance issues as mandated by sections 3-2-2(h) and 3-8-8 of the
       Unified Code of Corrections (730 ILCS 5/3-2-2(h), 3-8-8 (West 2016)), as well as Department
       regulation 504.85(b)(f) (20 Ill. Adm. Code 504.85(b)(f), amended at 27 Ill. Reg. 6214 (eff.
       May 1, 2003)).
¶ 19       Count II of plaintiff’s complaint raised a claim for a common-law writ of certiorari,
       contending that defendants McCarthy and Cooper violated Department regulations before,
       during, and after the IDR hearing. Plaintiff again complained of defendants’ failure, both
       before and during the disciplinary hearing, to produce the handwritten notes allegedly written
       by plaintiff, in violation of section 504.80(f)(1) of the Department regulations. Plaintiff also
       complained of the refusal of committee members to recuse themselves for lack of impartiality,
       and again alleged that the Department violated section 504.30(f) of its regulations, on the basis
       that the IDR was written more than eight days after the final evidentiary incident listed in the
       IDR. Plaintiff further alleged that defendants McCarthy and Cooper violated plaintiff’s due
       process rights by relying on Offender Tracking System (OTS) evidence to determine guilt and
       to punish him when no such OTS evidence was alleged against him.
¶ 20       Count III of plaintiff’s complaint sought a declaratory judgment that defendants McCarthy
       and Cooper violated plaintiff’s due process rights in revoking plaintiff’s good conduct credits.
¶ 21       As noted, the circuit court granted defendants’ motion to dismiss pursuant to section 2-615
       of the Code of Civil Procedure. Defendants argued that plaintiff could not rely on violations
       of the Illinois Administrative Code to establish his clear right to relief, citing Ashley v. Snyder,
       316 Ill. App. 3d 1252 (2000). Ashley held that prison regulations were never intended to confer
       rights on inmates or to serve as a basis for constitutional claims. Id. at 1258. In support of its
       holding, Ashley cited Sandin v. Conner, 515 U.S. 472 (1995). The circuit court agreed with
       defendants and held that plaintiff had no right to the relief requested and that plaintiff had
       received all process that was due.

                                                    -6-
¶ 22       On appeal, the appellate court affirmed the circuit court’s judgment in part and reversed in
       part. The appellate court first addressed whether plaintiff stated a cause of action for
       mandamus, declaratory judgment, or common-law writ of certiorari. The appellate court found
       that plaintiff had stated a cause of action for mandamus on two of his claims: that the
       adjustment committee had a clear, nondiscretionary duty to document plaintiff’s objection to
       the committee members’ lack of impartiality, but failed to do so in violation of section
       504.80(d) of the Department regulations, and that the adjustment committee failed to include
       a summary of plaintiff’s written statement in its final summary report, in violation of section
       504.80(l)(1) of the Department regulations.
¶ 23       With regard to declaratory judgment, the appellate court found that plaintiff failed to state
       a cause of action. The appellate court noted that it had held that an action for common-law writ
       of certiorari, rather than an action for declaratory judgment, was the correct means to seek
       review of the penalties imposed in a prison disciplinary proceeding.
¶ 24       The appellate court then found that plaintiff had stated a claim for common-law writ of
       certiorari with regard to two claims. First, plaintiff had alleged a violation of section
       504.80(f)(1) of the Department regulations, which provides that an offender may produce any
       relevant documents in his or her defense. Plaintiff contended that he had twice requested to be
       shown the notes he had allegedly written, and which were cited as evidence against him, but
       the committee failed to produce those notes, without explanation. The appellate court held that
       the alleged violation of section 504.80(f)(1) of the Department regulations was significant and
       justified issuance of the common-law writ of certiorari.
¶ 25       Second, plaintiff alleged that the committee members should have recused themselves
       because they had been directed by higher-up prison authorities to find plaintiff guilty and to
       impose particular penalties. The appellate court concluded that, given the factual allegations
       in the complaint, the impartiality of the administrative tribunal was sufficiently in question that
       good cause existed for the issuance of a writ of certiorari.
¶ 26       The appellate court then addressed the circuit court’s reliance on Ashley in dismissing
       plaintiff’s complaint. The appellate court agreed that the Ashley court had properly disposed
       of the constitutional and statutory claims before it in that case. However, the Ashley court added
       in an “epilogue” that
               “[p]rison regulations, such as those contained in the inmate orientation manual relied
               on here, were never intended to confer rights on inmates or serve as a basis for
               constitutional claims. Sandin, 515 U.S. at 482 ***. Instead, Illinois [Department]
               regulations, as well as the Unified Code, were designed to provide guidance to prison
               officials in the administration of prisons. In addition, Illinois law creates no more rights
               for inmates than those which are constitutionally required.” (Emphases in original.)
               Ashley, 316 Ill. App. 3d at 1258.
¶ 27       The Ashley court then concluded inmates have “a constitutional right to adequate shelter,
       food, drinking water, clothing, sanitation, medical care, and personal safety,” as well as “a
       reasonable right of access to courts and a right to a reasonable opportunity to exercise religious
       freedom under the first amendment.” Id. at 1258-59. Beyond those rights, however, inmates
       possess no other rights, only privileges. Id. at 1259.
¶ 28       The appellate court in the instant case declined to follow the epilogue in Ashley to the extent
       Ashley suggested that inmates could not sue to compel correctional officers to perform

                                                    -7-
       nondiscretionary duties set forth in the Department’s regulations. 2017 IL App (4th) 160309,
       ¶ 98. The appellate court agreed with the Ashley court that prison regulations such as those
       represented by the inmate orientation manual in Ashley conferred no rights on inmates, as
       bulletins, handbooks, and similar materials were not the Illinois Administrative Code. Id.
       However, while a procedural manual was designed to provide guidance, the Illinois
       Administrative Code was different. Id. The Illinois Administrative Code has the force and
       effect of law. Id. The appellate court stated that it had always been the law that the Department
       had to follow its own promulgated regulations in prison disciplinary proceedings. Id.
¶ 29       Plaintiff filed a petition for rehearing on July 19, 2017, contending that he had stated a
       claim for mandamus when he alleged that the Department violated section 504.60(a) of its
       regulations, because the Department did not require a hearing investigator’s review of the IDR.
       The circuit court denied plaintiff’s petition on July 26, 2017. On August 2, 2017, within 21
       days of the appellate court’s judgment, defendants electronically submitted their petition for
       rehearing. On August 8, 2017, defendants’ petition was rejected and not filed. The comment
       explaining the reason for the rejection was, “rejected pursuant to S. Ct. R. 367(e). Limitation
       on Petitions in the Appellate Court. When the Appellate Court has acted upon a petition for
       rehearing and entered judgment on rehearing no further petitions for rehearing shall be filed in
       that court.”
¶ 30       As noted, this court subsequently allowed defendants’ petition for leave to appeal. In his
       response brief, plaintiff seeks cross-relief challenging the appellate court’s finding that he was
       not entitled to mandamus or a common-law writ of certiorari on several of his allegations.

¶ 31                                             ANALYSIS
¶ 32        As a preliminary matter, we note that defendants have appealed the appellate court’s order
       rejecting their petition for rehearing, contending that the petition was timely filed. Defendants
       argue that the appellate court misconstrued Illinois Supreme Court Rule 367, which provides
       that “[w]hen the Appellate Court has acted upon a petition for rehearing and entered judgment
       on rehearing, no further petitions for rehearing shall be filed in that court.” (Emphasis added.)
       Ill. S. Ct. R. 367(e) (eff. Aug. 15, 2016). Defendants maintain that the appellate court
       erroneously rejected their timely petition for rehearing on the basis that it had already denied
       plaintiff’s petition for rehearing. According to defendants, the appellate court mistakenly
       believed that, in denying plaintiff’s petition, it had entered judgment on rehearing. Defendants
       disagree, contending that in denying plaintiff’s petition for rehearing, the appellate court did
       not thereby enter judgment on that petition. Accordingly, defendants were not precluded from
       filing their own petition for rehearing within 21 days of the court’s judgment.
¶ 33        Although defendants raise this issue on appeal, they do not seek the relief that would be
       warranted should this court rule in their favor: a remand to the appellate court with directions
       to file and rule on defendants’ petition for rehearing. Defendants maintain that an order
       remanding the case to the appellate court would be a waste of judicial resources, as defendants
       would again seek review of this case on the merits from this court should the appellate court
       deny the petition. Defendants suggest that because the case has been fully briefed, this court
       should instead proceed on the merits.
¶ 34        Because defendants are not seeking the relief to which they would be entitled should this
       court rule in their favor on this issue, we decline to address the issue. As plaintiff points out,


                                                   -8-
       this court does not render advisory opinions or decide issues that would not result in
       appropriate relief. Commonwealth Edison Co. v. Illinois Commerce Comm’n, 2016 IL 118129,
       ¶ 10. We therefore limit our analysis to defendants’ second issue on appeal: whether the
       appellate court properly found that plaintiff had stated claims for mandamus and common-law
       writ of certiorari.
¶ 35        The appeal in this case arises from the dismissal of plaintiff’s complaint pursuant to section
       2-615 of the Code of Civil Procedure. A section 2-615 motion to dismiss tests the legal
       sufficiency of the complaint. The question on review is whether the allegations of the
       complaint, taken as true and viewed in a light most favorable to the plaintiff, are sufficient to
       state a cause of action upon which relief can be granted. Cowper v. Nyberg, 2015 IL 117811,
       ¶ 12. A cause of action should not be dismissed pursuant to section 2-615 unless it is clearly
       apparent that no set of facts can be proved that would entitle the plaintiff to recover. Id. The
       standard of review is de novo. Id.
¶ 36        As discussed, in addressing this case, the appellate court first considered whether plaintiff’s
       alleged violations of the Department’s regulations stated claims for mandamus, for declaratory
       judgment, and for common-law writ of certiorari. With regard to the mandamus count, the
       appellate court looked to each challenged regulation to determine whether the regulation
       required the exercise of judgment or discretion or if it was purely ministerial in nature.
       Likewise, with regard to the count seeking common-law writ of certiorari, the appellate court
       looked to regulations set forth in plaintiff’s complaint to determine whether defendants had
       failed to comply with those regulations, arguably causing substantial injury or injustice to
       plaintiff. As noted, the appellate court held that an action for common-law writ of certiorari,
       rather than an action for declaratory judgment, was the correct means to seek review of the
       penalties imposed in a prison disciplinary hearing. Plaintiff does not seek review of the
       appellate court’s finding concerning his declaratory judgment action.
¶ 37        After finding the plaintiff had stated claims for mandamus and for writ of certiorari, the
       appellate court then addressed the circuit court’s order granting defendants’ motion to dismiss
       based upon Ashley, 316 Ill. App. 3d 1252. As noted, the appellate court disagreed with Ashley
       to the extent that Ashley suggested that inmates could not sue to compel correctional officers
       to perform nondiscretionary duties set forth in the Department’s regulations.
¶ 38        In contrast to the appellate court, we find that our analysis must begin with a determination
       of whether the Department regulations at issue create judicially enforceable rights for inmates.
       It is only if those regulations create judicially enforceable rights for inmates that we consider
       whether plaintiff was entitled to mandamus or writ of certiorari based upon defendants’
       alleged failure to comply with those regulations.
¶ 39        In Sandin, 515 U.S. 472, the Court reexamined the circumstances under which state prison
       regulations afforded inmates a liberty interest protected by the due process clause. Sandin
       noted that its decision in Wolff v. McDonnell, 418 U.S. 539 (1974), had addressed state-created
       liberty interests and had contributed to “the landscape of prisoners’ due process” through “its
       intricate balancing of prison management concerns with prisoners’ liberty in determining the
       amount of process due.” Sandin, 515 U.S. at 478. The inmates in Wolff challenged the decision
       of prison officials to revoke good time credits, earned pursuant to state statute, without
       adequate procedures. Wolff, 418 U.S. at 553. Wolff held that the due process clause itself did



                                                    -9-
       not create a liberty interest in credit for good behavior but that the statutory provision created
       a liberty interest in a shortened sentence that resulted from the good time credits. Id. at 557.
¶ 40        Subsequent to Wolff, the Court addressed a claim by inmates seeking injunctive relief,
       declaratory relief, and damages, by reason of transfer from a medium security prison to a
       maximum security facility. Meachum v. Fano, 427 U.S. 215 (1976). The Meachum Court held
       that the due process clause does not protect every change in the conditions of confinement
       having a substantial adverse impact on a prisoner and that the due process clause itself did not
       create a liberty interest in prisoners to be free from intrastate prison transfers. Id. at 224-25.
       Meachum distinguished Wolff, noting that the protected liberty interest in good time credit in
       Wolff had been created by state law, while there was no comparable state law in the case before
       it that stripped officials of the discretion to transfer prisoners to alternative facilities. Id. at 228.
¶ 41        Sandin observed that, because dictum in Meachum distinguished Wolff by focusing on
       whether state action was mandatory or discretionary, the Court in later cases began laying
       greater emphasis on a “somewhat mechanical dichotomy” that focused on whether state action
       was mandatory or discretionary, in defining state created liberty interests. Sandin, 515 U.S. at
       479. This shift in analysis began in Greenholtz v. Inmates of Nebraska Penal & Correctional
       Complex, 442 U.S. 1 (1979), and was made explicit in Hewitt v. Helms, 459 U.S. 460 (1983).
       Hewitt found that inmates confined to administrative segregation had no right to remain in the
       general population by virtue of the due process clause. Id. at 468. However, the Hewitt Court
       examined whether the State had created a liberty interest by virtue of its prison regulations,
       asking whether the State had gone beyond issuing mere procedural guidelines and had used
       “language of an unmistakably mandatory character” such that the incursion on liberty would
       not occur “absent specified substantive predicates.” Id. at 471-72.
¶ 42        As a result of the Greenholtz and Hewitt decisions, inmates no longer had to rely on a
       showing that they had suffered a “ ‘ “grievous loss” ’ of liberty retained even after sentenced
       to terms of imprisonment.” Sandin, 515 U.S. at 480 (quoting Morrissey v. Brewer, 408 U.S.
       471, 481 (1972)). The Court thereafter “wrestled with the language of intricate, often rather
       routine prison guidelines to determine whether mandatory language and substantive predicates
       created an enforceable expectation that the State would produce a particular outcome with
       respect to the prisoner’s conditions of confinement.” Id. at 480-81. Sandin explained that, in
       “shifting the focus of the liberty interest inquiry to one based on the language of a particular
       regulation, and not the nature of the deprivation, the Court encouraged prisoners to comb
       regulations in search of mandatory language on which to base entitlements to various state-
       conferred privileges.” Id. at 481. Moreover, in response, courts drew negative inferences from
       mandatory language in the text of prison regulations. Id.
¶ 43        Sandin recognized that such a conclusion might make sense in the ordinary course of
       construing a statute defining rights and remedies available to the general public but made a
       good deal less sense “in the case of a prison regulation primarily designed to guide correctional
       officials in the administration of a prison.” Id. at 481-82. The Court recognized two undesirable
       effects of such an analysis. First, it created “disincentives for States to codify prison
       management procedures in the interest of uniform treatment.” Id. at 482. Second, it led to the
       involvement of the federal courts in the day-to-day management of prisons, running counter to
       the view that “federal courts ought to afford appropriate deference and flexibility to state
       officials trying to manage a volatile environment.” Id.


                                                      - 10 -
¶ 44       Based upon those concerns and considerations, the Sandin Court stated that it was
       appropriate to return to the due process principles established and applied in Wolff as well as
       Meachum. The Court therefore held that
               “States may under certain circumstances create liberty interests which are protected by
               the Due Process Clause. [Citation.] But these interests will be generally limited to
               freedom from restraint which, while not exceeding the sentence in such an unexpected
               manner as to give rise to protection by the Due Process Clause of its own force
               [citations], nonetheless imposes atypical and significant hardship on the inmate in
               relation to the ordinary incidents of prison life.” Id. at 483-84.
¶ 45       Following Sandin, the United States Supreme Court addressed whether assignment to the
       Ohio State Penitentiary, a supermaximum security prison, imposed an atypical and significant
       hardship on an inmate in relation to the ordinary incidents of prison life. Wilkinson v. Austin,
       545 U.S. 209 (2005). Wilkinson recognized that the constitution itself did not give rise to a
       liberty interest in avoiding transfer to more adverse conditions of confinement, but a liberty
       interest in avoiding particular conditions of confinement might arise from state policies or
       regulations, subject to the important limitations set forth in Sandin. Id. at 221-22. Wilkinson
       reiterated that
               “[a]fter Sandin, it is clear that the touchstone of the inquiry into the existence of a
               protected, state-created liberty interest in avoiding restrictive conditions of
               confinement is not the language of regulations regarding those conditions but the nature
               of those conditions themselves ‘in relation to the ordinary incidents of prison life.’ ”
               Id. at 223 (quoting Sandin, 515 U.S. at 484).
¶ 46       With the preceding in mind, we look to the disciplinary actions the committee might
       recommend if it finds the offender did commit the offense or a lesser offense for which the
       elements were included in the original charge. The committee might:
                   “A) Reprimand the offender.
                   B) Suspend or restrict one or more privileges of the offender for a specific period
               of time.
                   C) Reduce the offender’s grade or level.
                    D) Change the offender’s program.
                    E) Change the offender’s housing assignment or transfer the individual to another
               correctional facility.
                    F) Revoke the offender’s statutory good time or good conduct credits.
                    G) Increase the offender’s security classification.
                    H) Place the offender in segregation or confinement. ***
                    I) Require the offender to make restitution.
                    J) Revoke the offender from a transition center. ***
                    K) Require forfeiture of items of contraband used in the offense or possessed in
               violation of this Part.
                    L) Delay referral of a juvenile offender to the Prisoner Review Board for
               recommended parole.” 20 Ill. Adm. Code 504.80(k)(4), amended at 27 Ill. Reg. 6214
               (eff. May 1, 2003).


                                                  - 11 -
¶ 47        It is clear from the preceding that, with limited exceptions, none of the disciplinary actions
       set forth in the Department’s regulations impose atypical and significant hardship on the inmate
       in relation to the ordinary incidents of prison life. It is the not the violation of the regulation
       itself that gives rise to the cause of action but, rather, the interest affected by the discipline
       imposed. Consequently, we cannot say that the Department’s regulations create a right of
       action that allows inmates to file suit in state court to compel correctional officers to comply
       with the Department’s regulations.
¶ 48        As Sandin recognized, in departing from an analysis that looked to the language of a
       particular regulation in order to determine a prisoner’s liberty interest, such an analysis was “a
       good deal less sensible in the case of a prison regulation primarily designed to guide
       correctional officials in the administration of a prison.” Sandin, 515 U.S. at 481-82. Sandin
       explained that “such regulations [are] not designed to confer rights on inmates.” Id. at 482.
       Rather, in the context of prison disciplinary proceedings, a prisoner is entitled to due process
       protections, such as the procedural protections set forth in Wolff, 418 U.S. 539, only when the
       penalty faced by the prisoner implicates a liberty interest because it affects the nature or
       duration of his confinement. Sandin, 515 U.S. at 486-87.
¶ 49        We see no reason to depart from the Sandin analysis in our review of Department
       regulations. We need not look to the language of each regulation to determine whether that
       particular regulation creates a right of action. The concerns animating the Court in Sandin in
       rejecting such an analysis apply equally in this court. To depart from the Sandin analysis in
       this court would likewise create disincentives for the State to codify prison management
       procedures and would lead to the involvement of state courts in day-to-day management of
       prisons. For that reason, we find that the Ashley court was correct in stating that the Department
       regulations create no more rights for inmates than those that are constitutionally required.
¶ 50        The appellate court in this case, in departing from Ashley, stated that
                 “[i]t had always been the law that, in prison disciplinary proceedings, the Department
                 had to follow its own promulgated regulations (Clayton-El v. Lane, 203 Ill. App. 3d
                 895, 899 (1990); Thompson [v. Lane], 194 Ill. App. 3d [855], 860 [(1990)]; People
                 ex rel. Yoder v. Hardy, 116 Ill. App. 3d 489, 495 (1983)) and that inmates could sue to
                 compel correctional officers to perform nondiscretionary duties set forth in the
                 Department’s regulations (West [v. Gramley], 262 Ill. App. 3d [552], 557 [(1994)];
                 Shea [v. Edwards], 221 Ill. App. 3d [219], 221 [(1991)]; Taylor [v. Franzen], 93 Ill.
                 App. 3d [758], 765 [(1981)].” 2017 IL App (4th) 160309, ¶ 98.
¶ 51        The cases cited by the appellate court in support of its analysis departing from Ashley,
       however, all predate the Sandin decision. Moreover, five of the six cases cited by the appellate
       court concerned disciplinary proceedings where the inmate lost statutory good time or good
       conduct credits, which, as discussed infra, does implicate a constitutional liberty interest. See
       Shea, 221 Ill. App. 3d 219; Clayton-El, 203 Ill. App. 3d 895; Thompson, 194 Ill. App. 3d 855;
       Hardy, 116 Ill. App. 3d 489; Taylor, 93 Ill. App. 3d 758. Although the courts in those cases
       generally stated that the Department is bound to follow its own rules, those decisions did not
       specifically address whether any failure to follow Department regulations created an
       enforceable right.
¶ 52        The sixth case, West, held that the circuit court had erred in determining the merits of the
       plaintiff inmate’s complaint in deciding the defendants’ motion to dismiss. 262 Ill. App. 3d at


                                                   - 12 -
       557-58. In so holding, the West court noted that prisoners may file a complaint for mandamus
       to compel Department officials to perform under the rules adopted by the Department but did
       not discuss whether the regulations at issue created an enforceable right. Id. at 557. Rather, the
       West court applied a Hewitt-type analysis, which focused on whether state action was
       mandatory or discretionary.
¶ 53       It is worth noting that the appellate court in this case also applied a Hewitt-type analysis,
       looking to the language in each challenged regulation to determine whether the state action at
       issue was mandatory or discretionary. Sandin expressly disavowed that analysis and instead
       returned to an analysis that looked not to the language of the regulation concerning restrictive
       conditions of confinement but rather to the nature of those conditions in relation to the ordinary
       incidents of prison life. Having found that the same analysis applies in this court, we find that
       the appellate court erred in declining to follow the Ashley court on this issue.
¶ 54       Our holding does not mean that prison officials have carte blanche to ignore Department
       regulations concerning disciplinary proceedings. The Department is required to follow its
       promulgated regulations, and an inmate may appeal the disciplinary proceedings through the
       grievance procedures set forth in subpart F of part 504. See 20 Ill. Adm. Code 504.Subpart F,
       amended at 27 Ill. Reg. 6214 (eff. May 1, 2003). However, as stated, it is not the violation of
       the Department regulations itself that gives rise to a cause of action but, rather, the interest
       affected by the discipline imposed for that violation.
¶ 55       Consequently, to the extent that plaintiff bases his claims on violations of Department
       regulations governing his disciplinary proceedings, we find that plaintiff’s complaint fails to
       state a cause of action. The appellate court’s order, finding that plaintiff stated a claim for
       mandamus based upon violations of sections 504.80(d) and 504.80(l)(1) of the Department
       regulations and for common-law writ of certiorari based upon violations of section
       504.80(f)(1), as well as defendants’ failure to recuse themselves from the proceedings, is
       therefore reversed.
¶ 56       We note, however, that plaintiff’s complaint does allege that defendants violated his due
       process rights when they revoked his good conduct credits. Since Sandin, “the right to litigate
       disciplinary confinements has become vanishingly small.” Wagner v. Hanks, 128 F.3d 1173,
       1175 (7th Cir. 1997). Thus, “[a]s a general rule, only sanctions which result in loss of good
       conduct time credits for inmates who are eligible for release on mandatory supervision or
       which otherwise directly and adversely affect release on mandatory supervision will impose
       upon a liberty interest.” Spicer v. Collins, 9 F. Supp. 2d 673, 685 (E.D. Tex. 1998). 1
¶ 57       When a prison disciplinary hearing may result in the loss of a prisoner’s good conduct
       credits, Wolff held that the inmate must receive (1) advance written notice of the disciplinary
       charges, (2) an opportunity, when consistent with institutional safety and correctional goals, to
       call witnesses and present documentary evidence in his defense, and (3) a written statement by
       the fact finder of the evidence relied on and the reasons for the disciplinary action. 418 U.S. at
       563-67. In addition, the findings of the prison disciplinary board must be supported by some
           1
            Plaintiff also contends that inmates have a right to require prison officials to comply with the
       Department’s regulations when officials are imposing serious punishment such as solitary confinement
       for a year. Plaintiff asserts in a footnote in his brief that his year of confinement in segregation
       implicated a federally protected liberty interest. Plaintiff, however, did not raise this allegation in his
       complaint, so it is not properly before us.

                                                       - 13 -
       evidence in the record. Superintendent, Massachusetts Correctional Institution v. Hill, 472
       U.S. 445, 454 (1985). Ascertaining whether that standard has been met does not require
       examination of the entire record, an independent assessment of the credibility of witnesses, or
       a weighing of the evidence. Id. at 455. Rather, the relevant question is whether there is any
       evidence in the record that could support the disciplinary board’s conclusion. Id. at 455-56.
¶ 58       Upon review, we find that the plaintiff’s disciplinary hearing in this case failed to meet all
       of the due process requirements under Wolff. With regard to the first due process requirement,
       plaintiff was served with the IDR on December 15, 2014, and the adjustment committee
       hearing took place on December 19, 2014. The IDR consisted of five pages setting forth the
       charges and evidence against plaintiff. Plaintiff therefore did receive advanced written notice
       of the charges against him.
¶ 59       Plaintiff’s disciplinary hearing also complied with the third due process requirement set
       forth in Wolff. The adjustment committee provided plaintiff with its written final summary
       report setting forth the basis for its decision, including the evidence relied upon and the reasons
       for the disciplinary action imposed.
¶ 60       Plaintiff, however, sufficiently pled that defendants’ denial of plaintiff’s witnesses and
       documentary evidence without an explanation violated plaintiff’s due process rights. Plaintiff’s
       complaint alleged that he timely and properly submitted a witness request slip to the adjustment
       committee via institutional mail, requesting witnesses and exculpatory evidence. In addition,
       plaintiff alleged that he gave a duplicate witness request slip to correctional counselor Ray to
       give to the adjustment committee. At the disciplinary hearing, plaintiff again asked to see the
       notes described in the IDR. Plaintiff also asked the committee to review the notes, review the
       inmate telephone logs in question and listen to the telephone recordings, and call his witnesses.
       Plaintiff’s complaint alleged that defendant Cooper responded that the prison official who
       wrote the IDR directed the committee not to call any of plaintiff’s witnesses.
¶ 61       The adjustment committee’s final summary report makes no reference to plaintiff’s request
       to review documents and states that no witness was requested. Wolff recognized that “[p]rison
       officials must have the necessary discretion to keep the hearing within reasonable limits and
       refuse to call witnesses that may create a risk of reprisal or undermine authority, as well as to
       limit access to other inmates to collect statements or to compile other documentary evidence.”
       Wolff, 418 U.S. at 566. The Court also recognized that “it would be useful for the Committee
       to state its reason for refusing to call a witness, whether it be for irrelevance, lack of necessity,
       or the hazards presented in individual cases.” Id. However, the Court declined to prescribe that
       courts do so, recognizing that
                “[t]he operation of a correctional institution is at best an extraordinarily difficult
                undertaking. Many prison officials, on the spot and with the responsibility for the safety
                of inmates and staff, are reluctant to extend the unqualified right to call witnesses; and
                in our view, they must have the necessary discretion without being subject to unduly
                crippling constitutional impediments. There is this much play in the joints of the Due
                Process Clause, and we stop short of imposing a more demanding rule with respect to
                witnesses and documents.” Id. at 566-67.
¶ 62       Eleven years after the Wolff decision, the Court again reiterated that there was no need for
       the Court to prescribe as constitutional doctrine that the disciplinary board must state in
       writing, at the time of the hearing, its reasons for refusing to call a witness, nor was the due


                                                    - 14 -
       process clause satisfied only when the administrative record contained support or reasons for
       the board’s refusal. Ponte v. Real, 471 U.S. 491, 496 (1985). Nonetheless, the Court concluded
       that
                “prison officials may be required to explain, in a limited manner, the reason why
                witnesses were not allowed to testify, but that they may do so either by making the
                explanation a part of the ‘administrative record’ in the disciplinary proceeding, or by
                presenting testimony in court if the deprivation of a ‘liberty’ interest is challenged
                because of that claimed defect in the hearing. In other words, the prison officials may
                choose to explain their decision at the hearing, or they may choose to explain it ‘later.’ ”
                Id. at 497.
¶ 63        Ponte recognized that the requirement that prison officials give contemporaneous reasons
       for denying witnesses and evidence might impose an additional administrative burden that
       would detract from the officials’ ability to perform the principal mission of the institution and
       that the officials might prefer to deal with later court challenges on a case-by-case basis. Id. at
       497-98. Ponte recognized that the constitution permits either approach. Nonetheless, the Court
       explained:
                “[T]o hold that the Due Process Clause confers a circumscribed right on the inmate to
                call witnesses at a disciplinary hearing, and then conclude that no explanation need
                ever be vouched for the denial of that right, either in the disciplinary proceeding itself
                or if that proceeding be later challenged in court, would change an admittedly
                circumscribed right into a privilege conferred in the unreviewable discretion of the
                disciplinary board. We think our holding in Wolff meant something more than that.” Id.
                at 498-99.
       Ponte allowed that in certain circumstances, given prison security or similar paramount
       interests, a court might in the first instance allow a prison official’s justification for refusal to
       call witnesses to be presented to the court in camera but found no reason for going further and
       requiring an inmate to produce evidence of which he would rarely be in possession. Id. at 499.
¶ 64        In the instant case, defendants did not give reasons for denying plaintiff’s witnesses and
       evidence during the disciplinary proceeding, nor did defendants explain that decision “later.”
       In this court, defendants for the first time set forth reasons why plaintiff’s witnesses and
       document requests were denied. Those reasons may justify the denial of plaintiff’s request for
       witnesses and evidence at his disciplinary hearing and can be raised by defendants on remand.
       As currently before us, however, none of these reasons appear in the record, either at plaintiff’s
       disciplinary hearing or in the form of affidavits or other evidence submitted during plaintiff’s
       later court challenge to his disciplinary proceeding. Plaintiff, therefore, has sufficiently pled
       that defendants’ denial of plaintiff’s witness and evidence requests, without explanation,
       violated plaintiff’s right to due process.
¶ 65        Plaintiff also points out that he has a due process right to appear before an impartial
       decision maker. See Wolff, 418 U.S. at 570-71. Plaintiff’s complaint alleged that the adjustment
       committee members had been told to find him guilty and to give him “a year across the board.”
       Plaintiff further alleged that he made an oral objection at his disciplinary hearing that the
       adjustment committee was not impartial. Defendants acknowledge that plaintiff has a due
       process right to appear before a disciplinary committee composed of impartial individuals but
       claim that plaintiff failed to overcome the presumption of impartiality.


                                                    - 15 -
¶ 66       We disagree. Because this appeal arises from the dismissal of plaintiff’s complaint pursuant
       to section 2-615 of the Code of Civil Procedure, the allegations of plaintiff’s complaint must
       be taken as true, and the complaint must be construed in a light most favorable to plaintiff.
       Cowper, 2015 IL 117811, ¶ 12. All the facts apparent from the face of the pleadings, as well
       as the exhibits attached thereto, must be considered, and a cause of action should not be
       dismissed under section 2-615 unless it is clearly apparent that no set of facts can be proven
       that would entitle plaintiff to recovery. Id. Based upon that standard of review, plaintiff’s
       allegation that he was denied his right to appear before a disciplinary committee composed of
       impartial individuals must be taken as true and is sufficient to state a claim for violation of
       plaintiff’s right to due process.
¶ 67       Because plaintiff’s complaint has stated a claim for violation of his right to due process in
       the revocation of his good conduct credits, we find that plaintiff’s complaint stated a claim for
       common-law writ of certiorari with regard to his due process claims. A common-law writ of
       certiorari is the general method for obtaining circuit court review of administrative actions
       when the act conferring power on the agency does not expressly adopt the Administrative
       Review Law (735 ILCS 5/3-101 et seq. (West 2014)) and the act provides for no other form of
       review. Hanrahan v. Williams, 174 Ill. 2d 268, 272 (1996). The statutory provisions pertaining
       to prison disciplinary procedures neither adopt the Administrative Review Law nor provide
       any other method of judicial review. See 730 ILCS 5/3-8-7 to 3-8-10 (West 2014).
       Accordingly, properly pled allegations of a denial of due process in prison disciplinary
       proceedings are reviewable in an action for certiorari. We therefore reverse the circuit court’s
       judgment dismissing plaintiff’s due process claims with prejudice and remand to the circuit
       court for further proceedings on that claim.
¶ 68       Finally, we note that plaintiff has filed a cross-appeal challenging the appellate court’s
       finding that plaintiff was not entitled to mandamus or a writ of certiorari based upon his
       allegations that defendants violated sections 504.60(a), 504.80(h)(4), 504.80(f)(1), 504.80(b),
       and 504.80(d) of the Department regulations. We have already rejected the argument that
       Department regulations have the force and effect of law, which would allow plaintiff to bring
       a cause of action for a violation of those regulations. Accordingly, we need not again consider
       whether plaintiff was entitled to relief based upon defendants’ alleged failure to follow those
       regulations. We therefore affirm that portion of the appellate court’s order finding that plaintiff
       failed to state a claim for mandamus or a writ of certiorari with regard to those regulations.

¶ 69                                            CONCLUSION
¶ 70       For all the foregoing reasons, we affirm the appellate court’s finding to the extent it held
       that plaintiff failed to state a claim for mandamus or common-law writ of certiorari for alleged
       violations of Department regulations. We reverse that portion of the appellate court’s order
       finding that plaintiff did state claims for mandamus and common-law writ of certiorari based
       upon alleged violations of other Department regulations. We affirm the circuit court’s finding
       dismissing plaintiff’s complaint with prejudice pursuant to section 2-615 of the Code of Civil
       Procedure based upon violations of the Department’s regulations, but we reverse the circuit
       court’s order with regard to plaintiff’s claim that defendants violated his right to due process
       in revoking his good conduct credits and remand the case to the circuit court for further



                                                   - 16 -
       proceedings consistent with this opinion.

¶ 71      Appellate court judgment affirmed in part and reversed in part.
¶ 72      Circuit court judgment affirmed in part and reversed in part.
¶ 73      Cause remanded.

¶ 74       JUSTICE BURKE, specially concurring:
¶ 75       The plaintiff, Aaron P. Fillmore, is an inmate serving a term of imprisonment in an Illinois
       prison. In 2014, he was subject to a disciplinary proceeding before a prison administrative
       tribunal. At the conclusion of the proceeding, he received the following punishments: the
       revocation of one year of good conduct credits, one year in segregation, one year of contact
       visit restrictions, one year of restricting his commissary expenditures to $15 per month, and
       one year of C-grade status, which meant that plaintiff was denied certain prison privileges (see
       20 Ill. Adm. Code 504.130, amended at 27 Ill. Reg. 6214 (eff. May 1, 2003)). Plaintiff sought
       administrative relief, which was denied. He then filed, pro se, a three-count document in the
       circuit court of Sangamon County seeking judicial relief from his prison discipline. Count I
       sought a common-law writ of mandamus, count II sought a common-law writ of certiorari,
       and count III sought declaratory relief. 2 The circuit court denied plaintiff relief on all three
       counts. The appellate court affirmed in part and reversed in part (2017 IL App (4th) 160309),
       and this appeal followed.
¶ 76       The majority, in addressing plaintiff’s request for a writ of certiorari, takes an unusual first
       step. Instead of beginning its analysis with the controlling principles of certiorari review, the
       majority begins with the United States Supreme Court’s decision in Sandin v. Connor, 515
       U.S. 472 (1995). Supra ¶ 39. This is unusual because Sandin is not a certiorari case. Sandin
       addresses the circumstances under which an inmate challenging a prison disciplinary
       proceeding may bring a due process claim under 42 U.S.C. § 1983. Unlike a petition for writ
       of certiorari, which is a means of obtaining judicial review of a lower tribunal’s decision, a
       complaint brought under section 1983 is an independent, original cause of action; it is not a
       review proceeding. Stratton v. Wenona Community Unit District No. 1, 133 Ill. 2d 413, 428
       (1990) (citing Hameetman v. City of Chicago, 776 F.2d 636, 640 (7th Cir. 1985)). On its face,
       then, Sandin has nothing to do with the standards that govern the issuance of a writ of
       certiorari. See Sandin, 515 U.S. at 487 n.11. Moreover, the majority repeatedly refers to
       plaintiff’s request for certiorari review as a “cause of action” and ultimately concludes that
       plaintiff has failed to state a “cause of action” for certiorari. See supra ¶ 55. This language
       makes it unclear if the majority is describing the pleading standard for an independent, original
       cause of action or certiorari review. Ultimately, the majority’s reliance on Sandin is confusing
       because the majority opinion never explains how Sandin fits within the framework of our state
       certiorari law.
¶ 77       This court’s analysis of whether plaintiff is entitled to certiorari review must begin with
       certiorari law. The common-law writ of certiorari is a means by which a petitioner who is
       otherwise without an avenue of appeal may obtain limited review over action taken by a lower
       court or a lower tribunal exercising quasi-judicial functions. Stratton, 133 Ill. 2d at 427. The

          2
           Plaintiff does not contend in this court that he is entitled to declaratory relief.

                                                       - 17 -
       purpose of the writ is to have the entire record of the inferior tribunal brought before the court
       to determine, from the record alone, whether the tribunal proceeded according to applicable
       law. If the circuit court, on the return of the writ, determines from the record that the inferior
       tribunal proceeded according to law, the writ is quashed; however, if the circuit court
       determines the tribunal did not comply with the law, the judgment and proceedings shown by
       the return will be quashed. Id. Where the Administrative Review Law (735 ILCS 5/3-101
       et seq. (West 2016)) has not been expressly adopted, the actions of agencies and tribunals
       exercising administrative functions may be subject to review by writ of certiorari. Stratton,
       133 Ill. 2d at 427.
¶ 78       Importantly, there is no absolute right to certiorari review. Id. at 428. The purpose of the
       writ is to prevent injustice, and therefore, the writ should issue only if the petitioner can show
       that he or she has suffered “substantial injury or injustice.” Id. Further, the writ should not
       issue where it would operate inequitably or unjustly. Id.
¶ 79       In any individual case, the issuance of a writ of certiorari is a matter within the discretion
       of the court. Id. Moreover, because the writ of certiorari is a creature of common law and the
       scope of certiorari review is a subject left entirely to the judiciary, this court may, in
       appropriate circumstances, limit the reach of the writ as a matter of law. Tanner v. Court of
       Claims, 256 Ill. App. 3d 1089, 1092 (1994) (citing Deslauries v. Soucie, 222 Ill. 522, 524
       (1906)). It is on this basis that Sandin is relevant to this case.
¶ 80       As the majority notes, Sandin held that, to determine whether there is a protected, state-
       created liberty interest with respect to certain conditions of confinement, courts must look to
       whether the conditions impose “atypical and significant hardship on the inmate in relation to
       the ordinary incidents of prison life.” Sandin, 515 U.S. at 483-84. Sandin based this result, in
       part, on concerns that arise solely in prison discipline cases. Prison is a unique and volatile
       environment, and courts should afford appropriate deference and flexibility to state officials
       that are charged with managing that environment. In addition, as a general matter, courts
       should not be involved in the day-to-day operation of prisons, and it is thus unwise to permit
       court challenges to every instance of minor prison discipline, many of which result in only the
       revocation of prison privileges.
¶ 81       These same concerns support a limitation on certiorari review in prison discipline cases.
       And it is on the basis of these concerns that the Sandin standard may be incorporated into our
       state certiorari law. This is effectively what the majority has done in this case. Thus, as a
       matter of law, in prison discipline cases, a “substantial injury or injustice” (Stratton, 133 Ill.
       2d at 428) will only exist for purposes of granting a writ of certiorari if the prisoner can show
       that the punishment received “imposes atypical and significant hardship on the inmate in
       relation to the ordinary incidents of prison life” (Sandin, 515 U.S. at 483-84).
¶ 82       Here, plaintiff has alleged an atypical and significant hardship in that, as a result of his
       disciplinary proceeding, one year of his good conduct credits have been revoked. Also, plaintiff
       has sufficiently alleged, for purposes of bringing the record of the disciplinary proceeding
       before the circuit court, that the revocation was done in violation of principles of due process
       and governing administrative regulations and was therefore unlawful. Accordingly, this cause
       must be remanded to the circuit court to determine, on the record, whether the revocation of
       plaintiff’s good conduct credits was in accordance with the law.



                                                   - 18 -
¶ 83       Plaintiff’s pro se filing also requested the issuance of a writ of mandamus. Like the writ of
       certiorari, the writ of mandamus should only issue if it would accomplish “substantial justice”
       that outweighs any disruption the writ might cause. People ex rel. Stettauer v. Olsen, 215 Ill.
       620, 622 (1905). Thus, in prison discipline cases, the same concerns that justify limiting the
       scope of the writ of certiorari to punishments involving atypical and significant hardships also
       justify similarly limiting the scope of the writ of mandamus. In this case, it would be premature
       to determine whether any writ of mandamus must issue with respect to the revocation of
       plaintiff’s good conduct credits. The circuit court may order an entirely new disciplinary
       hearing regarding the revocation, and if such a hearing should be ordered, any mandamus relief
       would be unnecessary.
¶ 84       For the foregoing reasons, I specially concur.

¶ 85      JUSTICE NEVILLE joins in this special concurrence.




                                                  - 19 -